Citation Nr: 1621970	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  06-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction subsequently transferred to the RO in St. Petersburg, Florida.  

The Board remanded the case for further development in August 2009, May 2011, and June 2012, before issuing a decision denying entitlement to service connection for a low back disability in June 2013.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims, and in an August 2014 Memorandum Decision, the Court vacated the June 2013 Board decision and remanded the matter to the Board for development consistent with the memorandum decision.  The Board remanded the case in February 2015, then issued a decision denying entitlement to service connection for a low back disability in October 2015.  The Veteran again appealed the Board's decision to the Court, and in an April 2016 Order, the Court vacated the October 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's spondylolysis and degenerative spondylolisthesis at L5-S1 represent a continuation of a developmental disease that arose during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for spondylolysis and degenerative spondylolisthesis at L5-S1 have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

To establish entitlement to service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Gutierrez v. Principi, 19 Vet. App. 1 (2004); Hickson v. West, 12 Vet. App. 247 (1999).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran asserts that current lumbosacral disabilities are the result of injuries to his back that occurred during more than 20 years of active service.  Specifically, the Veteran describes experiencing back pain beginning in July 1967, when he was forced to eject from a burning aircraft, which was then aggravated in 1982 while practicing emergency egress from an A-10 cockpit simulator.  The Veteran's service separation form shows that the Veteran held military occupational specialties (MOS) of fighter pilot, fighter pilot weapons instructor, pilot, forward air controller, and instructor pilot, among others.   

The Veteran's service medical records include an October 1964 Air Force enlistment examination which does not document the presence of any abnormalities or defects of the spine, and July 1967 records of treatment for burns and a deformed rib resulting from an emergency cockpit ejection, with a July 1967 hospital discharge summary nothing that X-rays of the cervical, thoracic and lumbar spine were all negative.  The service medical records, including routine annual and flight physicals, were all silent for back symptoms or conditions and do not show that the Veteran sought treatment for back complaints during his long period of active service.

Although the Veteran's service treatment records do not contain evidence corroborating the Veteran's reports of a back injury from the July 1967 incident, the Board notes that the Veteran is competent to describe subjectively-experienced symptoms, and the service medical records document the occurrence of  the emergency ejection from the aircraft under combat conditions.  A combat Veteran's assertions of incurrence or aggravation of an injury or disease during combat are to be presumed if consistent with the time, place and circumstances of that combat service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As the Veteran's reported combat-related experience is deemed consistent with the circumstances, conditions, and hardships of that combat service, and the contemporaneous X-ray evidence is not found to constitute clear and convincing evidence that the Veteran suffered no low back injury at that time, as muscle injuries would not be discovered by X-ray technology, the Board finds that the combat presumption applies and has not been rebutted.  It is therefore conceded that the Veteran incurred an injury to the low back in the 1967 ejection incident.

The Veteran asserts that he first began to experience low back pain following that combat-related incident, and has had continuous back pain since that time.  With regard to the lack of complaints or treatment of low back pain during service, the Veteran explained that his back symptoms immediately following the July 1967 incident could have been masked by the overwhelming pain from the rib injury, but that the low back pain became apparent once the rib contusion resolved to some extent.  The Veteran also admitted that he did not seek treatment or report the low back symptoms to his superiors as he was afraid of being grounded during service.  He further described denying back symptoms at the time of the separation physical because he was considering a post-service career as a commercial pilot.  The Veteran submitted statements from two fellow service members who reported serving alongside the Veteran in the Air Force, who recalled instances during service when the Veteran told them about the circumstances of his July 1967 ejection and stated that his back started hurting not long after he left the hospital following the incident.  They also stated that they saw the Veteran a number of times prior to his retirement, and that he reported further injuring his back from an exercise practicing emergency egress from an A-10 cockpit.  They both related that they knew of many fighter pilots who chose not reveal low back pain due to the risk of being grounded or being restricted to non-ejection seat aircraft. 

The Veteran has been provided with a number of VA examinations and medical opinions in connection with this claim, all of which have been found inadequate by either the Board or the Court, due to repeated failures by the examiners to consider or discuss favorable evidence of record, including the lay statements described above and a February 2005 private opinion from the Veteran's orthopedic surgeon.  The private physician's opinion from February 2005 stated that several occurrences from service could have contributed to the initial cause of the Veteran's spondylolysis at the L5-S1 level, which evolved into spondylolisthesis.  The physician particularly highlighted the high-force ejection injury from July 1967, the reported December 1982 aggravating incident with the simulator, and decades of accumulating more than 3000 flying hours as potential contributors, but stated that he could not state whether any individual episode was the direct cause of the Veteran's condition.

The Board notes that the VA examiners generally have stated that the Veteran's spondylolysis and pars defect with subsequent degenerative changes and spondylolisthesis represents the progression of a predominantly developmental defect, such as in a June 2011 examination addendum.  While the June 2011 medical opinion, and others, used the term defect, the description of the disorder as one that can naturally progress is more descriptive of a disorder better classified as a congenital or developmental disease.  That distinction is important as congenital or developmental defects are not considered diseases or injuries within the meaning of the applicable statutes and regulations, with service connection only available for additional disability due to disease or injury superimposed upon the defect during service, which are distinguishable from developmental or congenital diseases, for which service connection may be awarded if the evidence demonstrates that the disease arose or was aggravated in service.  38 C.F.R. § 3.303(c) (2015); VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45,711 (1990).  A defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Given the numerous references by VA examiners to the progression of the disorder, the Board will proceed with the analysis considering spondylolysis as a developmental disease.

Regarding the question of etiology, all of the VA medical opinions finding that the Veteran's current lumbosacral disorder was not related to military service heavily relied upon the absence of documentation in service treatment records of instances where the Veteran complained of low back symptoms to negate the Veteran's assertions of continuously-experienced low back pain since the 1967 in-service incident.  However, the Veteran has provided a reasonable explanation for such absence in the records, and the Board finds that explanation credible.  The Board also finds persuasive a private treatment record from February 1998, noting that the Veteran reported occasional low back pain in reference to ejections during military service, and a May 2004 private orthopedic treatment record documenting a report of experiencing considerable back pain following the July 1967 ejection, with chronic low back pain ever since.  The Board notes that the Veteran would be particularly inclined toward truthfulness and forthcomingness in his statements to treatment providers, in order to facilitate productive treatment.  Additionally, as those statements were made prior to the Veteran submitting a claim for service connection benefits, they are less likely to have been affected by a desire for monetary gain.

Accordingly, the probative value of the VA examiners' etiological opinions, finding it less likely than not that the Veteran's lumbosacral disorder arose during or was related to service, is diminished by the Board's finding that they are based on an inaccurate premise that the Veteran's low back symptoms began many years after service.  Reonal v. Brown, 5 Vet. App. 458 (1993); Washington v. Nicholson, 19 Vet. App. 362 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000).  While the February 2005 private opinion also includes a counterfactual statement that the Veteran was hospitalized and evaluated for low back pain in service, as the Board has nevertheless found the Veteran's report of continuous symptoms since service to be both competent and credible, the persuasive value of the private opinion is not found to be significantly diminished by that mistake.  It is factual that X-rays of the cervical, lumbar, and thoracic spine were taken during service following the accident.

When considering the Veteran and his fellow service members' competent and credible lay statements regarding in-service symptomatology and continuing low back pain since separation, the findings of the February 2005 private physician noting that the Veteran had several occurrences that could have contributed to the initial cause of his current condition, and a statement by the June 2011 VA examiner that spondylolysis can be worsened by trauma such as an ejection or other injury, and service personnel and medical records document the Veteran's participation in several cockpit ejections and more than 20 years of Air Force service in MOSs which would reasonably involve great time where the Veteran's body was subjected to high G-force while flying, the Board finds that the evidence is at least in equipoise as to whether the Veteran's L5-S1 disabilities are related to service.  The Board will resolve any doubt in the Veteran's favor.

Accordingly, the Board finds that the evidence of record demonstrates that the Veteran has current disabilities of spondylolysis and degenerative spondylolisthesis at L5-S1, and the Veteran is presumed to have sustained an injury to his back during combat in July 1967 when he ejected from a burning aircraft.  Resolving all reasonable doubt in the Veteran's favor, his spondylolysis first manifested during service and progressed into spondylolisthesis at L5-S1. Therefore, entitlement to service connection for spondylolysis and spondylolisthesis at L5-S1 is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for spondylolysis and spondylolisthesis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


